DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZEYN et al. US Pub. No. 2017/0033720 A1 in a view of NAGATA et al. US Pub. No. 2015/0311845 A1.

Regarding claim 1, ZEYN disclose
A motor driving device (See Fig. 3, item 5) for driving a motor (Item 10) including stator windings (Items 12, 14, and 16) (See para 0017), comprising: a connection switching unit (Items 60 and 70) that includes a circuit including a semiconductor switch (Items 62-76. ZEYN discloses switches but does not say these are semiconductor switches. However, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use semiconductor type switches because these are very reliable and have faster response time) and switches connection condition of the stator windings to either of first connection condition (Wye) and second connection condition (Delta) different from the first connection condition by setting the semiconductor switch to ON or OFF (See para 0022-0024); the motor driving device performing switching of the semiconductor switch between an ON state and an OFF state in a dead time period when the inverter does not supply the AC drive currents to the stator windings. (See para 0022-0024. It should be noted that the inverter is not a part ZEYN’s teachings. As a result, the currents are not supplied in a dead time)

ZEYN does not teach but NAGATA discloses and an inverter (See Fig. 1, item 30) that supplies AC drive voltages currents to the stator windings (Items 6, 7, and 8. Fig. 1 shows, Iu, Iv, and Iw) (See para 0026 and 0033)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the inverter as disclosed by NAGATA in ZEYN’s teachings to supply current to the stator coils as mentioned in NAGATA’s para 0010.

Regarding claim 2, wherein ZEYN discloses the stator windings include a first open winding (Item 12) and a second open winding (Item 14), and a second winding terminal (Item 24) connected to the connection switching unit, and a fourth winding terminal (Item 26) connected to the connection switching unit, and the connection switching unit switches the connection condition of the stator windings to the first connection condition by connecting the second winding terminal of the first open winding and the fourth winding terminal of the second open winding together via the semiconductor switch. (See para 0022-0024. Fig. 3 clearly shows connections for WYE and delta).

ZEYN does not teach but NAGATA further discloses the first open winding (Fig. 1, item 6) has a first winding terminal connected to the inverter (See Fig. 1 for connection), the second open winding (Item 7) has a third winding terminal connected to the inverter (See Fig. 1 for connection)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the first winding and the second winding connections to the inverter as disclosed by NAGATA in ZEYN’s teachings to supply current to the stator coils as mentioned in NAGATA’s para 0010.

Regarding claim 4, a combination of ZEYN and NAGATA discloses wherein the stator windings further include a third open winding (See Fig. 3, item 16), the third open winding has a fifth winding terminal connected to the inverter (NAGATA shows item 8 as a third winding and a fifth terminal connected to the inverter 30 as shown in Fig. 1) and a sixth winding terminal (ZEYN’s item 28) connected to the connection switching unit, and the connection switching unit switches the connection condition of the stator windings to star connection as the first connection condition by connecting the second winding terminal of the first open winding, the fourth winding terminal of the second open winding, and the sixth winding terminal of the third open winding together via the semiconductor switch. (ZEYN’s Fig. 3 shows a WYE or star connection device via switches 62, 64, and 66)

Regarding claim 16, a combination of ZEYN and NAGATA discloses wherein a switching time of the semiconductor switch between an ON state and an OFF state is within less than 10 μs. ZEYN discloses the switches. However, NAGATA discloses the switches could be implemented using semiconductor switches as disclosed in para 0026. It is notoriously well-known within the art that IGBTs have fast switching period which is about hundreds of nanoseconds.

Regarding claim 19, a combination of ZEYN and NAGATA discloses a control unit (See ZEYN’s Fig. 3, controller and NAGATA’s Fig. 1, item 40) that controls the connection switching unit (See ZEYN’s para 0021-0024) and the inverter (NAGATA’s item 30), wherein the control unit makes the motor driving device making the connection switching unit perform the switching of the connection condition in a driving period of the motor  or in an interruption period of the driving. (See ZEYN’s para  0021-0024. It should be noted that both ZEYN and NAGATA discloses a controller. ZEYN’s controller controls the switching unit and NAGATA’s controller controls the inverter )

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over ZEYN et al. US Pub. No. 2017/0033720 A1 in a view of NAGATA et al. US Pub. No. 2015/0311845 A1 and further in a view of Das et al. US Pub. No. 2013/0248883 A1.
Regarding claim 17, a combination of ZEYN and NAGATA does not teach but Das teaches, wherein the semiconductor switch is a wide band gap semiconductor switch. (See para 0003, 0062 and 0063)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the wide band gap semiconductor switch such as Sic as disclosed by Das is NAGATA’s and ZEYN’s teachings because the wide band gap semiconductor can block high voltages as mentioned in Das’s para 0003.

Regarding claim 18, a combination of ZEYN, NAGATA, and Das teaches, wherein the wide band gap semiconductor contains silicon carbide or gallium nitride as a constituent material. (See Das’s para 0003)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NAGATA et al. US Pub. No. 2015/0311845 A1 in a view of ZEYN et al. US Pub. No. 2017/0033720 A1.
Regarding claim 20, NAGATA discloses 
An air conditioner comprising: a motor (See Fig. 1, item 5) including stator windings (Items 6, 7, and 8); a compressor (Item 9) driven by the motor (See para 0023 and 0026); and a motor driving device (Item 40) that drives the motor (See para 0039), and an inverter that supplies AC drive voltages currents to the stator windings (See para 0026 and 0039).

NAGATA does not teach but ZEYN discloses wherein the motor driving device includes: a connection switching unit (Fig. 3, items 60 and 70) that includes a circuit including a semiconductor switch (Items 62-76. ZEYN discloses switches but does not say these are semiconductor switches. However, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use semiconductor type switches because these are very reliable and have faster response time) and switches connection condition of the stator windings (Items 12, 14, and 16) to either of first connection condition (Wye) and second connection condition (Delta) different from the first connection condition by setting the semiconductor switch to ON or OFF;
the motor driving device performing switching of the semiconductor switch between an ON state and an OFF state in a dead time period when the inverter does not supply the AC drive currents to the stator windings. (See para 0022-0024. It should be noted that the inverter is not a part ZEYN’s teachings. As a result, the currents are not supplied in a dead time)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a connection switching unit to switch the connection to either the first and the second connection condition as disclosed by ZEYN in NAGATA’s teachings to operate the motor in various speed range by switching from delta to wye connections and vice versa as mentioned in NAGATA’s para 0004, 0005, 0022, and 0023.
Allowable Subject Matter
Claims 3 and 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TAKAHASHI US Pub. No. 2017/0133968 A1 discloses the windings connected in delta and wye configurations according to Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846